Sanders, J.
(dissenting) — I posit Initiative 773 (1-773) as written violates article VIII, section 4 and article II, section *37419 of the state constitution and is therefore invalid. Voters who voted for new tobacco taxes to fund low-income health care programs now find they get the tax but not the low-income health programs.
Article VIII, Section 4
1-773 violates article VIII, section 4 by mandating appropriations for low-income health programs and other programs that continue beyond the next ensuing biennium. Article VIII, section 4 prohibits this:
No moneys shall ever be paid out of the treasury of this state, or any of its funds, or any of the funds under its management, except in pursuance of an appropriation by law; nor unless such payment be made within one calendar month after the end of the next ensuing fiscal biennium, and every such law making a new appropriation, or continuing or reviving an appropriation, shall distinctly specify the sum appropriated, and the object to which it is to be applied, and it shall not be sufficient for such law to refer to any other law to fix such sum.
Two sections of 1-773 clearly violate this provision. Section 2(2)(b) states:
For each state fiscal year beginning on and after July 1, 2002, the legislature shall appropriate no less than twenty-six million two hundred forty thousand dollars from the tobacco prevention and control account for implementation of the Washington state tobacco prevention and control plan.
Laws of 2002, ch. 2, § 2(2)(b) (emphasis added); Clerk’s Papers (CP) at 98. Section 2(2)(c) states:
Because of its demonstrated effectiveness in improving the health of low-income persons. . . the remainder of the funds . . . shall be appropriated solely for Washington basic health plan enrollment.... Funds appropriated pursuant to this subsection (2)(c) must supplement, and not supplant, the level of state funding needed to support enrollment of a minimum of one hundred twenty-five thousand persons for the fiscal year beginning July 1, 2002, and every fiscal year thereafter.
*375Laws of 2002, ch. 2, § 2(2)(c) (emphasis added); CP at 99. These sections quite obviously direct appropriation of funds and mandate appropriations continue beyond a single biennium.
The majority relies on State ex rel. Brainerd v. Grimes, 7 Wash. 191, 34 P. 833 (1893) to establish a bright-line rule to define “what constitutes an appropriation” as opposed to “merely earmarking funds.” Majority at 366-67. According to the majority Brainerd requires the statute to designate the amount of the funds to be appropriated and to direct the state treasurer to pay such sums out of the State’s funds. Id. at 367. Because 1-773 allegedly “directs” the legislature to appropriate the funds, rather than directing the state treasurer to pay them, the majority concludes the funds the State acquires through the tobacco tax have been earmarked, but not appropriated, for low-income health programs. Id.
But the majority overstates the holding of Brainerd, which does not announce a bright-line rule for determining legislative intent to appropriate. There the court upheld a statute to establish and fund a state board of land commissioners against an article VIII, section 4 challenge because the title of the bill enacted by the legislature included the words “making appropriations.” Brainerd, 7 Wash. at 193. However subsequent decisions by this court have not required words to this effect to be a part of the title. See, e.g., King County v. Taxpayers of King County, 133 Wn.2d 584, 949 P.2d 1260 (1997) (upholding RCW 82.14.0485, entitled “Sales and use tax for baseball stadium—Counties with population of one million or more—Deduction from tax otherwise required—‘Baseball stadium’ defined”).
As an additional consideration Brainerd opined “the language employed in the body of the act is amply sufficient to show that the intention of the legislature was to appropriate” because it “designated the amount” and directed the state treasurer to pay the costs out of the state’s general fund. 7 Wash, at 193. But Brainerd does not establish a rule that all appropriation statutes must contain language di*376recting the state treasurer to pay. On the contrary, it holds such formal words as “ ‘is hereby appropriated,’ ” provide an even more patent indication of legislative intent. 7 Wash, at 193. This requirement is satisfied by the formal language of 1-773 providing “the legislature shall appropriate” and funds “shall be appropriated.” Laws of 2002, ch. 2, § 2(2)(b), (c).
Finally, the majority’s reliance on Brainerd is misplaced because there the statute provided, “ ‘the treasurer of state is hereby directed to pay,’ ” 7 Wash, at 193 (emphasis added) (quoting Laws of 1893, § 4, at 387), but the word “direct” is notably absent from the entire text of 1-773. Instead the statute provides the legislature “shall appropriate” funds and funds “shall be appropriated.” Laws of 2002, ch. 2, § 2(2). “It is well settled that the word ‘shall’ in a statute is presumptively imperative and operates to create a duty.” Erection Co. v. Dep’t of Labor & Indus., 121 Wn.2d 513, 518, 852 P.2d 288 (1993). This is reinforced where “may” and “shall” are used together in the same statute as they are here. Scannell v. City of Seattle, 97 Wn.2d 701, 704-05, 648 P.2d 435, 656 P.2d 1083 (1982). For example, section 2(2)(b) provides in part:
[t]he funds transferred shall be used exclusively for implementation of the Washington state tobacco prevention and control plan and shall be used only to supplement, and not supplant, funds in the tobacco prevention and control account as of January 1, 2001, however, these funds may be used to replace funds appropriated by the legislature ....
Laws of 2002, ch. 2, § 2(2)(b) (emphasis added); CP at 98. Thus, the provisions that the legislature “shall appropriate” funds and that funds “shall be appropriated” mandate appropriations, they do not “direct” the legislature to appropriate funds.
The majority avoids this conclusion by a so-called “close reading” of section 2(2)(b) and (c). Under the majority’s reading 1-773 gives the legislature the discretion to appropriate or not as it sees fit. Majority at 367-68. Thus, no *377continuing appropriations are established and article VIII, section 4 is not violated. Id. at 368.
Credulity is more than strained by this reading of the initiative’s clear language. When construing initiatives we must follow the rules of statutory construction. McGowan v. State, 148 Wn.2d 278, 288, 60 P.3d 67 (2002). “[W]here the language of the enactment is plain, unambiguous, and well understood according to its natural and ordinary sense and meaning, the enactment is not subject to judicial interpretation.” State v. Thorne, 129 Wn.2d 736, 762-63, 921 P.2d 514 (1996). A court should “not strain to interpret [a] statute as constitutional: a plain reading must make the interpretation reasonable.” Soundgarden v. Eikenberry, 123 Wn.2d 750, 757, 871 P.2d 1050 (1994). Moreover, initiatives must be read as the average informed voter would read them. See Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 205, 11 P.3d 762, 27 P.3d 608 (2000). I submit the text of 1-773 is unambiguous, clear, and can be well understood based on the common meaning of the text. The average informed voter would read 1-773 to mandate future appropriations for low-income health programs and other programs beyond a single biennium. When the initiative says “the legislature shall appropriate” the meaning is clear; when the initiative says “funds shall be appropriated” it is not difficult to understand. A “close reading” tells us it means what it says.
The mandatory nature of the future appropriations is also strengthened by other language in the initiative, language which an average informed voter reading 1-773 would take as a promise that future funding is mandated by law. The ballot title of 1-773 informs us:
Initiative Measure No. 773 concerns additional tobacco taxes for low-income health programs and other programs. This measure would impose an additional sales tax on cigarettes and a surtax on wholesaled tobacco products. The proceeds would be earmarked for existing programs and expanded health care services for low-income persons. Should this measure be enacted into law?
*378State of Washington Voters Pamphlet, General Election 3, 6 (Nov. 6, 2001); CP at 86, 89. The first section of 1-773 removes any lingering doubt (as if any doubt lingered) that providing funding for low-income health care is the purpose of 1-773: “It is the intent of the people to improve the health of low-income children and adults by expanding access to basic health care . . . .” Voters Pamphlet, supra, at 15 (Initiative 773, § 1); CP at 98. Only by ignoring virtually the entire text, substance, and purpose of1-773 is the majority’s reading possible.
Even were one to assert that the meaning of “shall” standing alone is ambiguous, ambiguity must be resolved by consideration of extrinsic evidence of voter intent such as that found in the Voters Pamphlet. See Thorne, 129 Wn.2d at 763; Lynch v. Dep’t of Labor & Indus., 19 Wn.2d 802, 812-13, 145 P.2d 265 (1944); see also State ex rel. Evergreen Freedom Found. v. Wash. Educ. Ass’n, 140 Wn.2d 615, 637, 999 P.2d 602 (2000) (arguments for and against initiative provide evidence of voter intent). The Voters Pamphlet is consistent with reading “shall” as imperative and the appropriations as mandatory. The statement in support of the initiative promises:
People you know and trust are voting “yes” on 1-773. Why?
Because they know 1-773 will improve the health of low-income working adults and their children by expanding access to the Basic Health Plan and protect kids from tobacco by fully funding programs to prevent kids from smoking.
Voters Pamphlet, supra, at 6; CP at 89. Under the majority’s reading this statement becomes a fraudulent misrepresentation. Even the majority recognizes that “the general purpose of1-773 is to improve low-income health and health care,” majority at 369, yet the majority holds that the initiative must be read to provide no mandatory funding for low-income health care. Majority at 368.
The majority also holds the mandates in 1-773 are not appropriations because they are not “self-executing.” Majority at 368. However, if these appropriations are not *379self-executing, they are at least a legal mandate that appropriations be made. But such mandates violate the constitution. In any case, article VIII, section 4 does not require an appropriation to be self-executing. Although we have not defined “appropriation” for purposes of article VIII, section 4, we have provided a definition in a similar context, adopting the definition of “appropriate” from Black’s Law Dictionary, to appropriate is “ ‘ “ [t] o prescribe a particular use for particular moneys; to designate or destine a fund or property for a distinct use ....”’” State ex rel. Gallwey v. Grimm, 146 Wn.2d 445, 477, 48 P.3d 274 (2002) (quoting Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997) (quoting Black’s Law Dictionary 101 (6th ed. 1990))).4 The definition of “appropriation” in Black’s Law Dictionary is “[i]n governmental accounting, an expenditure authorized for a specified amount, purpose, and time.” Black’s Law Dictionary, supra, at 101. The appropriations in 1-773 are perfectly consistent with these definitions which require no more than earmarking the funds, and the definition of “appropriation” from Black’s and “appropriate” from our prior decisions contain no suggestion that an appropriation must be self-executing. But our constitution does not permit a legal mandate for a future appropriation.
Article II, Section 19
If this initiative does not mandate appropriations for health care, as the majority says, then it must violate the subject-in-title requirement of article II, section 19 because its title does not properly describe its subject.
Recall the majority contends 1-773 funding for low-income health care and other programs is contingent on approval by the legislature and no funding is necessarily allocated to any specific programs. Majority at 367. But the *380title emphatically states that the proceeds will be expended on low-income health care programs and other programs. Moreover, the title deceptively suggests that the tax revenues will be prioritized to pay for low-income health care programs, the only program actually named in the title. In fact, the unnamed “other programs” are given first priority and low-income health care is funded only afterward. See Laws of 2002, ch. 2, § 3; CP at 99. The title is doubly deceptive.
We have long held that, “The object of the constitutional requirement that the subject of an act shall be expressed in its title is that no person may be deceived as to what matters are being legislated upon.” Thayer v. Snohomish Logging Co., 101 Wash. 458, 461, 172 P. 552 (1918) (citing Seymour v. City of Tacoma, 6 Wash. 138, 32 P. 1077 (1893)). Article II, section 19 is designed to prevent “ 'surprise or fraud upon the legislature by means of provisions in bills of which the titles gave no intimation, and which might therefore be overlooked and carelessly and unintentionally adopted ....’” DeCano v. State, 7 Wn.2d 613, 626, 110 P.2d 627 (1941) (quoting 1 Thomas M. Cooley, A Treatise on the Constitutional Limitations ch. VI, at 296 (8th ed. 1927)). By upholding 1-773 against the future appropriation challenge the majority makes the initiative unconstitutional under article II, section 19.
There is absolutely no support for the reading the majority imposes to save 1-773 from constitutional infirmity. The majority saves the tax but defeats the equally important purpose for this tax which was essential to popular adoption of the initiative. And even were this appropriate, the invention renders the title unconstitutionally deceptive.
I dissent.
Alexander, C.J., and Bridge and Owens, JJ., concur with Sanders, J.

 The court adopted this definition for purposes of state constitution article I, section 11, which provides, “No public money or property shall be appropriated for or applied to any religious worship, exercise or institution, or the support of any religious establishment...